Case 2:21-cv-03048-SDW-AME Document1 Filed 02/20/21 Page 1 of 11 PagelD: 1

Robert J. De Groot, Esq.
Attorney I.D. 28235-1972
60 Park Pl.

Newark, N.J. 07102

(973) 643-1930

IN THE UNITED STATES DISTRICT COURT
DISTRICT FOR NEW JERSEY

NEIL SEBSO,
Civ. No.:
Plaintiff,
COMPLAINT
vs.

BERGEN COUNTY PROSECUTOR’S
OFFICE; ROCKLAND COUNTY
DISTRICT ATTORNEY;
ROCKLAND COUNTY;

JANES DOES 1-10;

JOHN DOES 1-10;

AYZ Inc.

Defendants.

NEIL SEBSO, the Plaintiff, by and through his Attorney,
Robert J. De Groot, Esq., hereby alleges by way of Complaint,
the following:

PARTIES

1. At all relevant times herein, Neil Sebso (“Plaintiff”)

was a resident of 555 North Avenue Apt 21D, in the City of Fort

Lee, County of Bergen, in the State of New Jersey.
Case 2:21-cv-03048-SDW-AME Document1 Filed 02/20/21 Page 2 of 11 PagelD: 2

2. At all relevant times herein, the Bergen County
Prosecutor’s Office (“Bergen County Prosecutor”) was and
continues to be the chief law enforcement entity in the County
of Bergen, organized under the laws of the State of New Jersey,
and is in charge of law enforcement and public safety for the
County of Bergen.

3. At all relevant times herein, Defendant Rockland County
District Attorney’s Office (“Rockland D.A.”) was and continues
to be a municipal agency duly organized and existing under the
laws of the State of New York, with its principal place of
business located at 1 South Main Street, New City, New York,
10956.

4. Defendant Rockland County (“Rockland County”) was and
continues to be a municipal corporation duly organized and
existing under and by virtue of the laws of the State of New
York.

5. John Does 1-10 are individuals whose identities are not
yet known and who were employed by the various Defendants or
acted as their agents.

6. Jane Does 1-10 are individuals whose identities are not
yet known and who were employed by the various Defendants or

acted as their agents.
Case 2:21-cv-03048-SDW-AME Document1 Filed 02/20/21 Page 3 of 11 PagelD: 3

7. XYZ Corp., 1-10 are government entities whose identities
are not yet known who participated in the unlawful transfer and
forfeiture of property seized from the Plaintiff.

JURISDICTION and VENUE

8. Plaintiff repeats and re-alleges the preceding
paragraphs as if fully plead herein.

9. This Court has federal question jurisdiction under 28
U.S.C. §§ 1331 and 1343(a)(3) and 42 U.S.C. §1983

10. This Court has supplemental jurisdiction pursuant to 28
U.S.C. § 1367.

11. Venue is proper in this District pursuant to 28 U.S.C.
§1391(b) (2) in that the events and omissions giving rise to
these causes of action occurred in Bergen County, N.Jd.

FACTS COMMON TO ALL COUNTS

12. On April 1, 2014, the Hon. Liliana S. Devila-Silebi,
P.J.S.C. of the Superior Court of New Jersey, Bergen County, Law
Division, Criminal Part, approved a search warrant application
submitted by the Bergen County Prosecutor’s Office, to search
the Plaintiff’s home located at 555 North Ave. Apt 21D, Fort
Lee, N.J. 07204.

13. The Bergen County Prosecutor submitted an affidavit
based on information provided by the NYPD, to establish the
purported probable cause necessary to search the Plaintiff’s

home.
Case 2:21-cv-03048-SDW-AME Document 1 Filed 02/20/21 Page 4 of 11 PagelD: 4

14. The Bergen County Prosecutor conducted a search of the
apartment on April 2, 2014.

15. The Bergen Prosecutor seized one hundred eleven
thousand, seven hundred twenty-seven dollars ($111,727.00) from
the Plaintiff’s home.

16. There was no “per se” contraband discovered during the
search.

17. The Bergen County Prosecutor asserted that it conducted
a search of the apartment to “assist” the Rockland D.A.

18. On June 24, 2014, the Bergen County Prosecutor’s Office
made an ex parte application to the Superior Court of New
Jersey, Law Division, Bergen County, to transfer the Property to
the Rockland County District attorney’s Office, Rockland County
Regional Investigative Resource Center/Organized Crime Unit.

19. The court granted the Bergen County Prosecutor’s
application on July 3, 2014.

20. On October 27, 2015, the Rockland County District
Attorney’s Office determined that the Property should be
transferred to the District Attorney’s non-federal forfeiture
accounts and the property be forfeited and paid to various
police agencies.

21. The Rockland County District Attorney acknowledged that
no forfeiture actions were commenced at the time that the

determination was made to transfer or forfeit the monies.
Case 2:21-cv-03048-SDW-AME Document1 Filed 02/20/21 Page 5 of 11 PagelD: 5

22. On November 18, 2015, the Rockland County District
Attorney deemed the property forfeited, despite not providing
notice to the Plaintiff that it was seeking to forfeit the
property.

23. The Rockland County District Attorney asserted that
their actions to forfeit the monies were consistent and
permitted under Rockland County Res. No. 35-2009 or Section 3-2
of the Rockland County Law and CPLR 1349.

24. To date, the Plaintiff was not charged with any
offenses related to the property seized.

25. None of the Defendant entities has to date instituted
forfeiture proceedings related to the property seized.

26. On April 23, 2018, the Plaintiff filed a Complaint
alleging various causes of action against Rockland County, the
Rockland County District Attorney, Bergen County Prosecutor’s
Office, the Bergen County Prosecutor, the State of New Jersey.

27. The Rockland Defendants filed a motion to dismiss the
Complaint for lack of personal jurisdiction.

28. The trial court granted the motion to dismiss for lack
of jurisdiction which was affirmed by the Superior Court of New

Jersey on August 11, 2020.
Case 2:21-cv-03048-SDW-AME Document1 Filed 02/20/21 Page 6 of 11 PagelD: 6

Count I- Conspiracy to violate 42 U.S.C. §1983

29. Plaintiff repeats and re-alleges the preceding
paragraphs as if fully set forth herein.

30. At all times relevant hereto, the Defendants acted
under the color of State Law.

31. The Defendants conspired to derive the Plaintiff of his
constitutional rights by seizing and unlawfully depriving the |
Plaintiff of his Property without due process.

32. The Defendants’ action to seize and then forfeit
Plaintiff’s property without providing notice to him or
permitting him an opportunity to contest the forfeiture amounted
to a deprivation of due process under the 4% and 14t® Amendments
by way of 42 U.S.C. §1983.

33. As a results of the Defendants’ actions, the Plaintiff
sustained damages.

WHEREFORE the Plaintiff demands a judgment awarding him:
compensatory damages, punitive damages, attorney fees, costs and
other relief that the court may deem fit to award.

Count II- Violation of 42 U.S.C. §1983

34. Plaintiff repeats and realleges the preceding
paragraphs as if fully set forth herein.

35. At all times relevant hereto, Rockland D.A., acted

under the color of law.
Case 2:21-cv-03048-SDW-AME Document1 Filed 02/20/21 Page 7 of 11 PagelD: 7

36. The Rockland D.A.’s actions to forfeit the Plaintiff’s
Property without providing notice to him or permitting him an
opportunity to contest the forfeiture amounted to a deprivation
of due process under the 4th and 14th Amendments by way of 42
U.S.C. §1983.

37. As a results of the Rockland D.A.’s actions, the
Plaintiff sustained damages.

WHEREFORE the Plaintiff demands a judgment awarding him:
compensatory damages, punitive damages, attorney fees, costs and
other relief that the court may deem fit to award.

Count III- Violation of 42 U.S.C. $1983

38. Plaintiff repeats and realleges the preceding
paragraphs as if fully plead herein.

39. At all times relevant hereto, the Bergen County
Prosecutor’s Office acted under the color of law.

40. The Bergen County Prosecutor’s Office to transfer the
Plaintiff’s property without providing notice to him or permit
him to contest the transfer amounted to a deprivation of due
process under the 4th and 14th Amendments by way of 42 U.S.C.
§1983.

41. As a result of the Bergen County Prosecutor’s actions,

the Plaintiff sustained damages.
Case 2:21-cv-03048-SDW-AME Document1 Filed 02/20/21 Page 8 of 11 PagelD: 8

WHEREFORE the Plaintiff demands a judgment awarding him:
compensatory damages, punitive damages, attorney fees, costs and
other relief that the court may deem fit to award.

Count V- Respondeat Superior

42. Plaintiff repeats and realleges the preceding
paragraphs as if fully plead herein.

43. Rockland County failed to properly supervise Rockland
D.A. in its handling and administration of actions to seize and
then forfeit the Plaintiff’s Property without first providing
him notice or instituting procedures to forfeit the Property.

44. As a result of Rockland County’s actions, the Plaintiff
sustained damages.

WHEREFORE the Plaintiff demands a judgment awarding him:
compensatory damages, punitive damages, attorney fees, costs and
other relief that the court may deem fit to award.

Count VI- Conversion

 

45. Plaintiff repeats and realleges the preceding
paragraphs as if fully stated herein.

46. The Rockland County District Attorney’s Office
participated in unlawful actions to seize and forfeit the
Plaintiff’s Property.

47. The Rockland County District Attorney’s Office
forfeited the Property without providing notice to the

Plaintiff.
Case 2:21-cv-03048-SDW-AME Document1 Filed 02/20/21 Page 9 of 11 PagelD: 9

48. The Plaintiff did not consent for Rockland County to
forfeit the Property.

49. The Plaintiff was the rightful owner of the Property
that was improperly converted by the Defendant.

50. As a result of the Rockland D.A.’s actions, the
Plaintiff sustained damages.

WHEREFORE the Plaintiff demands a judgment awarding him:
compensatory damages, punitive damages, attorney fees, costs and
other relief that the court may deem fit to award.

Count VII- Failure to Make Required Disposition

 

Sl. Plaintiff repeats and realleges the preceding
paragraphs as if fully stated herein.

52. The Rockland D.A. was required to return the
Plaintiff’s property after it failed to provide notice of
forfeiture or to institute forfeiture proceedings.

93. As a result of the Rockland D.A.’s failure to return
the Property, the Plaintiff sustained damages.

WHEREFORE the Plaintiff demands a judgment awarding him:
compensatory damages, punitive damages, attorney fees, costs and
other relief that the court may deem fit to award.

COUNT VIII- VIOLATION OF N.J.S.A. 2C:64-1

54. Plaintiff repeats and realleges the preceding

paragraphs as if fully stated herein.
Case 2:21-cv-03048-SDW-AME Document1 Filed 02/20/21 Page 10 of 11 PagelD: 10

55. N.J.S.A. 2C:64-1 subjects property to seizure and
forfeiture if it was contraband, proceeds of illegal activity,
or used to further illegal activities.

96. The statute requires the State to initiate forfeiture
proceedings within 90 days of seizure of property.

57. The Bergen County Prosecutor failed to initiate
forfeiture proceedings and violated the statute when it
unilaterally and without notice transferred the Property to the
Rockland County D.A.

98. As a result of the Bergen County Prosecutor’s actions,
the Plaintiff sustained damages.

WHEREFORE the Plaintiff demands a judgment awarding him:
compensatory damages, punitive damages, attorney fees, costs and

other relief that the court may deem fit to award.

Designation of Trial Counsel
Robert J. De Groot, Esq., is hereby designated as trial
counsel in the within matter.
—
\

By: Robert J. De Groot, Esq.

Date: 12/21/20

10
Case 2:21-cv-03048-SDW-AME Document1 Filed 02/20/21 Page 11 of 11 PagelD: 11

Demand for Trial by Jury

 

Plaintiff hereby demands a trial by jury as to all the

Cc >

New

issues in this matter.
Sy
ee

By: Robert J. De Groot, Esq.

Date: 12/21/20

11
